Citation Nr: 0400461	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  94-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's rating 
for his service connected back disability to a 20 percent 
evaluation.  The veteran continues to disagree with the level 
of evaluation assigned.  This claim was remanded for further 
development by the Board in February 1998 and June 1999, and 
now returns again to the Board.

A hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in June 2003, and a 
previous hearing before another Veterans Law Judge was held 
in March 1999.

As to the veteran's claim of entitlement to service 
connection for depression secondary to his service connected 
back disability, the Board notes that the veteran originally 
claimed service connection for this disability in March 1999, 
and was denied service connection for depression by a rating 
decision dated June 2000.  There is no indication that the 
veteran appealed this decision.  The veteran's claim for 
service connection for depression was again denied by a 
rating decision dated April 2002.  The veteran submitted a 
notice of disagreement, dated April 2002, which was written 
on a Form 9.  The veteran was sent a Statement of the Case 
dated December 2002, which informed him that he still had to 
file a formal appeal, to complete his appeal.  As the veteran 
did not file any formal appeal, this issue is not before the 
Board at this time.  Some testimony was offered at a hearing 
before the undersigned.  If the appellant desires to apply to 
reopen the claim on the basis of new and material evidence, 
specific application should be made to the RO.

The Board also notes that the veteran, in his hearing 
testimony dated June 2003, indicated that he felt he had 
applied for a total rating due to unemployability in 1991, 
and that this issue had not been addressed.  A review of the 
veteran's claims file reveals that the veteran was denied 
entitlement to individual unemployability by a February 1994 
rating decision, a decision which also addressed numerous 
other issues, including the issue of an increased rating for 
the veteran's back disability, which was in appellate status 
at that time.  The veteran submitted a Form 9, received in 
April 1994, which appeared to express disagreement with the 
rating decision dated February 1994, but was unclear as to 
the specific issue or issues from that decision which the 
veteran intended to appeal.  The veteran was sent a letter in 
November 1995, requesting that he clarify which issues in the 
February 1994 rating decision that he was in disagreement 
with.  The veteran did not directly respond to the request, 
and the next document in the veteran's claims file is a 
statement from his representative pertaining only to the 
issue of an increased rating for his back disability.  As 
such, the Board finds that the RO properly concluded that the 
veteran at that time intended only to continue his appeal as 
to the issue of an increased rating for his back disability, 
and did not intend to appeal any of the other issues in the 
February 1994 rating decision.  As such, the only issue in 
appellate status is as listed above.  However, the veteran is 
counseled that he is free to submit a new application for a 
total rating for individual unemployability to the RO at any 
time.


REMAND

Historically, service connection was granted for a back 
disorder by the Board of Veterans' Appeals (Board) in a July 
1986 decision.  A noncompensable (zero percent) disability 
rating was subsequently assigned by an August 1986 rating 
decision.  The assigned rating was increased to 10 percent by 
an October 1990 rating decision.  A December 1992 rating 
decision increased the veteran's evaluation for his back to 
20 percent; however, the veteran continues to disagree with 
the level of disability assigned, and argues that his back 
disability is more severe than that contemplated by a 20 
percent evaluation.

The low back disorder is currently classified as a low back 
syndrome with chronic disc space narrowing of L5-S1.  It is 
noted that the rating criteria for disc pathology were 
changed effective September 2002.  The RO did provide notice 
of these new criteria, and they were considered in the a 
recent supplemental statement of the case.  Subsequent to the 
June 2003 hearing, rating criteria for all back pathology 
were changed effective September 2003.  These criteria have 
not yet been applied to the instant claim.

The Board notes that the veteran's most recent VA examination 
regarding his service connected back disability was conducted 
in October 2001.  The veteran, in his hearing testimony dated 
June 2003, appeared to indicate that his service connected 
back disability had increased in severity since that time.  
Additionally, he testified of some pain radiation into the 
legs.  Neurological pathology may be evaluated separately 
under the new disc criteria.  As such, the Board is of the 
opinion that the veteran should be scheduled for a further VA 
examination to address the current level of severity of his 
disability.

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Accordingly, these issues are hereby REMANDED for the 
following development:

1.	The veteran should be contacted and requested 
that he provide the names and addresses of 
all health care providers who have recently 
treated him for any back disability.  After 
obtaining the necessary waivers, the RO 
should obtain any outstanding pertinent 
records and associate them with the veteran's 
claims file, to include any available records 
from March 2002 to present from the VA 
medical facility in St. Petersburg, Florida.

2.	The veteran should then be afforded 
appropriate VA examination(s) to determine 
the severity of his service connected back 
disability.  This should include both 
orthopedic and neurological findings.  It is 
imperative that the examiner(s) who is/are 
designated to examine the veteran review(s) 
the evidence in the claims folder, and 
acknowledges such review in the examination 
report.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  The 
examiner(s) must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  That review must include 
consideration of the new back criteria that 
became effective in September 2003.  The RO 
must provide adequate reasons and bases for 
its determination.  Readjudication should 
include consideration of all evidence 
associated with the claims files since the 
last statement or supplemental statement of 
the case.  Thereafter, if the benefits 
sought are not granted, a supplemental 
statement of the case should be issued, 
with an appropriate opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




